DISMISS; and Opinion Filed July 30, 2013.




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-13-00622-CV

                        HERMAN BRASHEAR, Appellant
                                      V.
        D. VINEYARDS, L.P. D/B/A THE VINEYARDS APARTMENTS, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-02418-E

                               MEMORANDUM OPINION
                       Before Justices Moseley, Bridges, and Lang-Miers
                                Opinion by Justice Lang-Miers
       Before the Court is appellant’s motion for nonsuit. Appellant has informed the Court that

he no longer desires to prosecute this matter. We treat appellant’s motion as a motion to dismiss.

We grant appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE


130622F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

HERMAN BRASHEAR, Appellant                            On Appeal from the County Court at Law
                                                      No. 5, Dallas County, Texas.
No. 05-13-00622-CV         V.                         Trial Court Cause No. CC-13-02418-E.
                                                      Opinion delivered by Justice Lang-Miers.
D. VINEYARDS, L.P. D/B/A THE                          Justices Moseley and Bridges, participating.
VINEYARDS APARTMENTS, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellee, D. VINEYARDS, L.P. D/B/A THE VINEYARDS
APARTMENTS, recover its costs of this appeal from appellant, HERMAN BRASHEAR.


Judgment entered this 30th day of July, 2013.




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE




                                                –2–